*603Opinion.
Campbell, O. J.,
delivered the opinion of the court.
We think the assignment made by Murdock & Parchman is void, and while it is true that the bill does not attack the assignment on the particular ground on which we consider it vulnerable, it makes it a part of the bill, and alleges that it is void, and being incurably void as we regard it, it should be so held.
We recognize the rule that a party is not entitled to make one case by his bill, and a different one by his proof, but in this case the rule will not be violated by holding the assignment void because of the provision for a sale of choses in action, and the requirement that the trust be closed in 1881, which is our interpretation of the instrument.
Decree reversed so far as to declare the assignment void, and in all else it is affirmed.